NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-1053


                   BAYCHAR, INC. and BAYCHAR HOLDINGS LLC,

                                                       Plaintiffs-Appellants,

                                            v.


         BURTON CORPORATION, DECKERS OUTDOOR CORPORATION,
                      and NORDICA USA CORP.,

                                                       Defendants-Appellees.


        John W. Kepler, III, and Daniel T. Simpson, Jr., Gallop, Johnson & Neuman, LC,
of St. Louis, Missouri, argued for plaintiffs-appellants.

      James E. Hartley, Holland & Hart LLP, of Denver, Colorado, argued for
defendants-appellees. With him on the brief was Donald A. Degnan, of Boulder,
Colorado.

Appealed from: United States District Court for the District of Maine

Judge D. Brock Hornby
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2008-1053


                   BAYCHAR, INC. and BAYCHAR HOLDINGS LLC,

                                                       Plaintiffs-Appellants,

                                            v.

         BURTON CORPORATION, DECKERS OUTDOOR CORPORATION,
                      and NORDICA USA CORP.,

                                                       Defendants-Appellees.




                                    Judgment

ON APPEAL from the         United States District Court for the
                           District of Maine

in CASE NO(S).             04-CV-144.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER and LINN, Circuit Judges and ILLSTON, District Judge.*)

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED August 11, 2008                        /s/ Jan Horbaly
                                            Jan Horbaly, Clerk

*      Honorable Susan Yvonne Illston, United States District Court for the District of
Northern California, sitting by designation.